UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-5049


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

DEMETRIUS DESEAN THOMAS, a/k/a Roc,

                  Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
District Judge. (3:06-cr-00050-RCC-1)


Submitted:    August 21, 2009                 Decided:   September 3, 2009


Before MOTZ and      AGEE,   Circuit   Judges,     and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mark L. French, CRISWELL & FRENCH, PLLC, Charleston, West
Virginia, for Appellant.      Charles T. Miller, United States
Attorney, R. Gregory McVey, Assistant United States Attorney,
Huntington, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Demetrius Desean Thomas entered a conditional guilty

plea to distribution of cocaine base, in violation of 21 U.S.C.

§ 841(a)(1)         (2006),      reserving          his        right       to     challenge            the

district court’s denial of his motion to dismiss the indictment

for   an   alleged        violation       of    his       speedy          trial       rights         under

Article      III    of    the     Interstate          Agreement             on     Detainers          Act

(“IADA”), 18 U.S.C. App. 2 (2006).                              Thomas was sentenced to

seventy months’ imprisonment.                  Finding no error, we affirm.

             Thomas’s         counsel       asserts            on        appeal       that       Thomas

attempted to properly invoke his right to a speedy trial under

the IADA.          Counsel argues that the district court’s denial of

the   motion       to    dismiss      the      indictment                because      of     Thomas’s

technical     non-compliance          with      Article          III       renders         an    unjust

result.

             We review “de novo the district court’s denial of a

motion to dismiss an indictment where the denial depends solely

on questions of law.”             United States v. Hatcher, 560 F.3d 222,

224   (4th     Cir.      2009).         The     IADA       provides              an     incarcerated

prisoner,      against        whom    a     detainer            is        lodged        in      another

jurisdiction, the right to demand trial within 180 days.                                               18

U.S.C.     App.     2,    § 2,     Art.     III(a).                 It     is     the      prisoner’s

responsibility           to   “have       caused          to        be     delivered            to    the

prosecuting officer and the appropriate court of the prosecuting

                                                2
officer’s    jurisdiction     written       notice    of   the    place      of   his

imprisonment and his request for a final disposition to be made

of the indictment, information, or complaint.”                  Id.    The 180-day

time period detailed in Article III(a) “does not commence until

the   prisoner’s    request   for    final     disposition       of    the   charges

against    him   has   actually     been     delivered     to    the    court     and

prosecuting officer of the jurisdiction that lodged the detainer

against him.”      Fex v. Michigan, 507 U.S. 43, 52 (1993).

            Here, the federal detainer form detailed the date and

court in which the detainer was filed and the prisoner’s right

to a speedy trial.          Additionally, the form advised that the

prisoner    “should    periodically         inquire   as   to     whether     [the]

written notice of request for a final disposition of the charges

against [the prisoner] ha[d] been received by the appropriate

U.S. Attorney and the appropriate U.S. District Court.”                      A copy

of the form was to be retained by the prisoner and the remaining

three copies were to be sent to the U.S. Marshal’s Office, the

U.S. Attorney’s Office, and the district court.

            The provision of the federal detainer form at issue

reads: “I (do)(do not) demand a speedy trial on the charge(s).”

Thomas did not make a selection.                Furthermore, the form was

mailed only to the U.S. Marshal’s Office.              There was no evidence

presented to show that either the U.S. Attorney’s Office or the



                                        3
district court were notified of Thomas’s desire for a speedy

trial.

              Counsel, however, asserts that Thomas “did everything

within his power and control to make sure that his request for a

speedy   trial     had      been   properly       made.”     Nevertheless,            Thomas

failed   to     strictly      comply    with      IADA   procedures.           See,   e.g.,

United   States       v.    Henson,     945   F.2d   430,    434    (1st       Cir.    1991)

(stating      strict       compliance    with     Article    III    is    necessary      to

place prosecuting authority on notice that 180-day provision has

been invoked).         Moreover, any alleged negligence on the part of

prison     or   law    enforcement        personnel        does    not     excuse       non-

compliance with Article III.              See Fex, 507 U.S. at 49-52.                  Thus,

we conclude the district court did not err in denying Thomas’s

motion to dismiss the indictment.

              Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions         are   adequately       presented      in    the    materials

before the court and argument would not aid in the decisional

process.



                                                                                 AFFIRMED




                                              4